          Case 2:20-cv-05980-CMR Document 8 Filed 12/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG
                        Plaintiff,
                v.                                       CIVIL ACTION NO. 20-5980

 FIRST STOP HANDICRAFTS LLC &
 JACOB OTSTOT
                        Defendants.

                                              ORDER

       AND NOW, this 17th day of December 2020, upon consideration of Plaintiff’s Motion to

use ECF/Filing [Doc. No. 3], it is hereby ORDERED that Plaintiff’s Motion is GRANTED.

Plaintiff shall have the above-captioned case added to his ECF account. It is further ORDERED

that the Clerk of the Court shall add this case to Plaintiff’s ECF account and provide Plaintiff

access to ECF for the above-captioned case.

       It is so ORDERED.

                                                         BY THE COURT:

                                                          /s/ Cynthia M. Rufe
                                                         _____________________
                                                         CYNTHIA M. RUFE, J.
